            Case 3:18-cv-01493-HZ      Document 26      Filed 03/23/21     Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



NICKOLA G.,                                                 No. 3:18-cv-01493-HZ

                      Plaintiff,                            ORDER
       v.


COMMISSIONER, SOCIAL
SECURITY ADMINISTRATION,

                      Defendant.


HERNÁNDEZ, District Judge:

       Plaintiff Nickola G. brought this action seeking review of the Commissioner's final

decision to deny Supplemental Security Income. On November 16, 2019, the Court reversed the

Commissioner's decision and ordered that the case be remanded for additional proceedings.

Order, ECF 16. Judgment was also entered on November 16, 2019. ECF 17.

       The Parties have stipulated to an award of fees pursuant to 42 U.S.C. § 406(b). Stipulated

Mot., ECF 25. The Court has reviewed the record in the case, the motion, Plaintiff’s first Motion

for Attorney Fees, ECF 21, and the supporting materials including the award of benefits, the fee
         Case 3:18-cv-01493-HZ          Document 26       Filed 03/23/21     Page 2 of 2




agreement with counsel, and the recitation of counsel's hours. Applying the standards set by

Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002), the Court finds the requested fees reasonable.

       The Court GRANTS the motion [25] and awards Plaintiff's counsel $9,453.03 in

attorney’s fees under 42 U.S.C. § 406(b). Previously, the Court awarded Plaintiff attorney's fees

in the amount of $2,663.51 under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412.

However, the EAJA fee award was garnished to pay Plaintiff’s federal debt. When issuing the

section 406(b) check for payment to Plaintiff’s attorney, the Commissioner is directed to send

Plaintiff’s attorney the balance of $9,453.03 less any applicable processing fees as allowed by

statute. Any amount withheld after all administrative and court attorney's fees are paid should be

released to Plaintiff. Plaintiff’s first Motion for Attorney Fees under 42 U.S.C. 406(b) [21] is

DENIED AS MOOT.



       IT IS SO ORDERED.



       Dated:     March 23, 2021




                                                      ___________________________________
                                                      Marco A. Hernández
                                                      United States District Judge
